DETAILED ACTION
Status of Claims:
Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the supernatant from the A/O tank (1) is mixed with the introduced basin water and is purified” must be shown or the feature(s) canceled from the claim(s). The figures only show one feed into the wetland of treated water. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	Line 3 refers to “the filler” there is insufficient antecedent basis for this limitation within the claims. 
	Lines 4-5 states “in the filler layers” this limitation renders the claim indefinite because the claim only requires “one or more layers” therefore it is not clear if multiple layers are required or not. 


Regarding Claims 2, 4, 5, and 7:
	The claims use the term “preferably” this term renders the claim indefinite because it is not clear if the limitations that follow are required by the claim or not. For the purposes of examination all limitations following “preferably” will be considered optional.

Regarding Claim 2:
	Lines 8-9 limit the second layer of filler to “soil, natural zeolite and limestone” however the ratio on claim 9 states “1:(2~3).” This limitation is indefinite because the layer contains three elements and the ratio only includes two. It is therefore not clear what ratio of soil, natural zeolite and limestone is required by the claim.

Regarding Claim 3:
3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 
Regarding Claim 4:
	The claim states “the water distribution pipes are buried in the area from the first layer of filler (31) to the third layer of filler (33).”  It is not clear if all the water distribution pipes are required to be in the first layer to the third layer, if they are required to be in each of the first, second, and third layer, or if this limitation is met as long as some of the water distribution pipes are anywhere between the first and third layer.

Regarding Claim 6:
	The claim refers to “the wall” there is insufficient antecedent basis for this limitation within the claims. It is not clear if a wall is required or if the wall if part of the airway tubes. 

Regarding Claim 8:
	The claim states “feeding basin water into the multi-stage inflow constructed wetland (3), and also into one or more layers of fillers laid in the multi-stage inflow constructed wetland…” It is not clear if these are separate steps of feeding or if feeding onto the wetland feeds into one or more layers of filler. This limitation also renders the claim indefinite because claim 1 already requires one or more layers of filler, therefore it is not clear if these are the same layers or not.

Regarding Claim 9:
	The claim refers to “the anoxic tank” in line 4, “the aerobic tank” in lines 5-6, and “the treated supernatant” in line 7. There is insufficient antecedent basis for these limitations within the claims.  The claim also refers to “the supernatant from the A/O tank” it is not clear if this is the same or different than the “treated supernatant.”
	The term “supernatant” also renders the claim indefinite. Supernatants refer to a liquid layer after a separation process, however no separation step or device is claimed. It is therefore not clear if the claims are requiring a separation process or if “supernatant” is being used to refer to the treated liquid.
	
Regarding Claim 10:	
	The claim refers to “the supernatant in the A/O tank” in line 2, “the supernatant” in line 6,  and “the supernatant from the nano-aeration tank” in line 7. There is insufficient antecedent basis for these terms within the claims and it is not clear which supernatants are referring to the same or different streams.
	The term “supernatant” also renders the claim indefinite. Supernatants refer to a liquid layer after a separation process, however no separation step or device is claimed. It is therefore not clear if the claims are requiring a separation process or if “supernatant” is being used to refer to the treated liquid.

The remaining claims are indefinite as they depend from indefinite claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim states “the supernatant in the A/O tank (1) is transported to the nano-aeration tank…” However, claim 9 requires that the “supernatant from the A/O tank (1) is mixed with the introduced basin water…” Therefore claim 10 does not contain all the limitations of claim 9 since the supernatant cannot be transported to the nano-aeration tank if it is required to be transported to the wetland.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-5, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 an 5-9 of U.S. Patent No. 11,230,485 in view of Liu et al (CN 102092855, English machine translation provided). 

Regarding Claim 1:
	The claims of the patent teach device for controlling pollutants in metal mine water (the source of water does not add patentable weight to the device claim) resources cycling utilization, wherein, the device includes a multi-stage inflow constructed wetland (3), in which one or more layers of the filler are laid (see claim 4, four layers of fillers)
	The claims of the patent do not disclose water distribution pipes (4) are buried at different height levels in the filler layers for multi-stage inflow, so that the received basin water is allowed to flow through each layer of fillers to degrade or remove the pollutants.
	Liu teaches a multi-stage inflow constructed wetland wherein water distribution pipes  are buried at different height levels (main water inlet pipe and middle layer water inlet pipe) (see para. 0008, fig. 1) in the filler layers for multi-stage inflow, so that the received basin water is allowed to flow through each layer of fillers to degrade or remove the pollutants.
	The patent and Liu are analogous inventions in the art of wetland based water treatment. It would have been obvious to one skilled in the art at the time of invention to add water distribution pipes at different heights in the filler layers of the patent, as disclosed by Liu 

Regarding Claim 2:
	The claims of the patent, as modified, disclose the device according to claim 1, characterized in that, 10the multi-stage inflow constructed wetland (3) is provided with four layers of fillers from top to bottom: the first layer of filler (31) is a mixed filler of soil and functional biochar, the mixing weight ratio is 3:(6-8), preferably the particle size of the filler is 0.10-0.30 cm, in which heavy metals are adsorbed and organic matters are 15degraded; the second layer of filler (32) is a mixed filler of soil, natural zeolite and limestone, the mixing weight ratio is 1:(2-3), preferably the particle size of the filler is 0.08-0.1 cm, in which heavy metals are adsorbed and fixed; the third layer of filler (33) is a mixed filler of fly ash molecular sieve, 20Flory diatomaceous earth and biochar, the mixing weight ratio is 1:(3-4):(1-1.5), preferably the particle size of the filler is 0.05-0.08 cm, in which heavy metals are adsorbed, and phosphorus-accumulating bacteria is added in this area to reduce the phosphorus content of basin water to be purified; 1the fourth layer of filler (34) is a mixed filler of pebbles and biochar, the mixing weight ratio is 1:(1-2), preferably the particle size of the filler is 0.30- 0.50 cm, in which heavy metals are adsorbed, and phosphorus-accumulating bacteria is allowed to dephosphorize in this area by constructing an anaerobic 5environment (see claims 5 and 6)

Regarding Claim 3:


Regarding Claim 4:
	The claims of the patent, as modified, disclose the device according to claim 2, characterized in that, 15the water distribution pipes (4) are buried in the area from the first layer of filler (31) to the third layer of filler (33) (see Liu, fig. 1); preferably, the water distribution pipe (4) is bored PVC casing, and the diameter of the water distribution pipe (4) buried at different height levels in the filler layer gradually decreases from top to bottom, therefore the flow rate 20of the introduced basin water decreases from top to bottom.

Regarding Claim 5:
	The claims of the patent, as modified, disclose the device according to claim 2, characterized in that, the multi-stage inflow constructed wetland (3) is provided with a water 2inlet and a water outlet on both sides along its length, and the water outlet is located at the bottom of the multi-stage inflow constructed wetland (3) to collect water from the fourth layer of filler (34) (see claim 9); preferably, the bottom of the multi-stage inflow constructed wetland 

Regarding Claim 7:
	The claims of the patent, as previously modified, disclose the device according to claim 1, characterized in that, wetland plants (6), preferably Siberian iris and canna, are planted in the multi-stage inflow constructed wetland (3); 15rhamnolipid or (poly)aspartic acid or a combination thereof, preferably the combination of rhamnolipid and aspartic acid, is added in the multi-stage inflow constructed wetland (3) during the growth process of wetland plants (6) (see claim 7).

Regarding Claim 8:
	The claims of the patent, as previously modified, disclose the method for controlling pollutants by using the control device according to claims 1, wherein the method includes: providing the multi-stage inflow constructed wetland (3) at a set distance from basin revetment (any distance is a set distance), 3feeding basin water into the multi-stage inflow constructed wetland (3), and also into one or more layers of fillers laid in the multi-stage inflow constructed wetland (3) (see claims 1 and 5) through the water distribution pipe (4) buried at different height levels to degrade or remove the pollutants (water is fed through two distribution pipes) (see Liu fig. 1).
. 

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of U.S. Patent No. 11,230,485 in view of Liu et al (CN 102092855, English machine translation provided) and further in view of Wang (CN 205011591, English machine translation provided). 

Regarding Claim 9:
	The claims of the patent, as previously modified, discloses the method according to claim 8, characterized in that, the method further includes: providing a digestion tank (hydrolysis tank) (see claim 1) connected in sequence with the multi-stage inflow constructed wetland (3), 10adding basin water and aquatic plants in tank to acidify and digest (for acidification and digestion) (see claim 1) in the environment, and then transporting the treated supernatant to the multi-stage inflow constructed wetland (3), where the supernatant from the tank (1) is 15mixed with the introduced basin water and is purified (see claim 1).
	The claims of the patent do not teach that an A/O tank comprising an anoxic tank and an aerobic tank.
	Wang teaches treating water upstream of a wetland with an A/O tank (an A/O reactor comprises an anoxic and an aerobic tank) (see para. 0017, fig. 1).


Regarding Claim 10:
	The claims of the patent, as modified, disclose the method according to claim 9, characterized in that, a nano-aeration tank (2) is built to connect with the multi-stage inflow constructed wetland (3) and the A/O tank (1) in sequence, 20the supernatant in the A/O tank (1) is transported to the nano-aeration tank (2) and is treated in an aerobic environment in the nano-aeration tank (2), thereafter the supernatant is fed to the multi-stage inflow constructed wetland (3), where the supernatant from the nano-aeration tank (2) is mixed with the 4introduced basin water and is purified (see claim 1).

Claims 1-7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 10 of U.S. Patent No. 11,174,182 in view of Liu et al (CN 102092855, English machine translation provided). 

Regarding Claims 1-7:

	Liu teaches a multi-stage inflow constructed wetland wherein water distribution pipes  are buried at different height levels (main water inlet pipe and middle layer water inlet pipe) (see para. 0008, fig. 1) in the filler layers for multi-stage inflow, so that the received basin water is allowed to flow through each layer of fillers to degrade or remove the pollutants.
	The patent and Liu are analogous inventions in the art of wetland based water treatment. It would have been obvious to one skilled in the art at the time of invention to add water distribution pipes at different heights in the filler layers of the patent, as disclosed by Liu because feeding water at different heights improves the dissolved oxygen conditions if the water (see Liu para. 0020) and reduced the area needed for the wetland (see Liu para. 0023).

Regarding Claim 8:
	The claims of the patent, as modified disclose the method for controlling pollutants in metal mine 20water resources cycling utilization by using the control device according to claim 1, wherein the method includes: providing the multi-stage inflow constructed wetland (3) at a set distance from basin revetment, 3feeding basin water into the multi-stage inflow constructed wetland (3), and also into one or more layers of fillers laid in the multi-stage inflow constructed wetland (3) through the water distribution pipe (4) buried at different height levels to degrade or remove the pollutants. The claims do not explicitly refer to a method or metal mine 20water resources cycling utilization, however through routine experimentation one skilled in the art would have found appropriate source of waste to treat with a known device.

Claims 1-5, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,174,184. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding Claim 1:
	The claims of the patent discloses the device for controlling pollutants in metal mine water resources cycling utilization, wherein, the device includes a multi-stage inflow constructed wetland (3), in which one or more layers of the filler are laid (four layers) (see claim 1), and 5water distribution pipes (4) are buried at different height levels in the filler layers for multi-stage inflow (firs inlet pipe and second inlet pipe) (see claim 4), so that the received basin water is allowed to flow through each layer of fillers to degrade or remove the pollutants.

Regarding Claim 2:
	The claims of the patent disclose the device according to claim 1, characterized in that, 10the multi-stage inflow constructed wetland (3) is provided with four layers of fillers from top to bottom: the first layer of filler (31) is a mixed filler of soil and functional biochar, the mixing weight ratio is 3:(6-8), preferably the particle size of the filler is 0.10-0.30 cm, in which heavy metals are adsorbed and organic matters are 15degraded; the second layer of filler (32) is a mixed filler of soil, natural zeolite and limestone, the mixing weight ratio is 1:(2-3), preferably the particle size of the filler is 0.08-0.1 cm, in which heavy metals are adsorbed and fixed; the third layer of filler (33) is a mixed filler of fly ash molecular sieve, 20Flory diatomaceous earth and 

Regarding Claim 3:
	The claims of the patent disclose the device according to claim 2, characterized in that, a polar polymer film (7), such as polyaniline film, is filled between the third layer of filler (33) and the fourth layer of filler (34), so that anaerobic 10environment is formed in the area where the fourth layer of filler (34) is located; anaerobic denitrifying bacteria is added to the fourth layer of filler (34); phosphorus-accumulating bacteria is added to the fourth layer of filler (34) (see claim 3).

Regarding Claim 4:
	The claims of the patent disclose the device according to claim 2, characterized in that, 15the water distribution pipes (4) are buried in the area from the first layer of filler (31) to the third layer of filler (33)(first pipe is in first layer) (see claim 4); preferably, the water distribution pipe (4) is bored PVC casing, and the diameter of the water distribution pipe (4) buried at 

Regarding Claim 5:
	The claims of the patent disclose the device according to claim 2, characterized in that, the multi-stage inflow constructed wetland (3) is provided with a water 2inlet and a water outlet on both sides along its length, and the water outlet is located at the bottom of the multi-stage inflow constructed wetland (3) to collect water from the fourth layer of filler (34); preferably, the bottom of the multi-stage inflow constructed wetland (3) is 5provided with a slope with i = 0.1-0.5, so that the water purified by the filler layer is collected to the water outlet along the slope (see claim 4).
 
Regarding Claim 7:
	The claims of the patent disclose the device according to claim 1, characterized in that, wetland plants (6) (see claim 7), preferably Siberian iris and canna, are planted in the multi-stage inflow constructed wetland (3); 15rhamnolipid or (poly)aspartic acid or a combination thereof, preferably the combination of rhamnolipid and aspartic acid, is added in the multi-stage inflow constructed wetland (3) during the growth process of wetland plants (6).

Regarding Claim 8:
	The claims of the patent disclose the method for controlling pollutants in metal mine 20water resources cycling utilization by using the control device according to claim 1, wherein the .

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of U.S. Patent No. 11,174,184 in view of Wang (CN 205011591, English machine translation provided). 

Regarding Claim 9:
	The claims of the patent, as previously modified, discloses the method according to claim 8, characterized in that, the method further includes: providing a digestion tank (acidification tank) (see claim 5 and 7) connected in sequence with the multi-stage inflow constructed wetland (3), 10adding basin water and aquatic plants in tank to acidify and digest (for acidification and digestion) (see claim 7) in the environment, and then transporting the treated supernatant to the multi-stage inflow constructed wetland (3), where the supernatant from the tank (1) is 15mixed with the introduced basin water and is purified (see claim 7).
	The claims of the patent do not teach that an A/O tank comprising an anoxic tank and an aerobic tank.
	Wang teaches treating water upstream of a wetland with an A/O tank (an A/O reactor comprises an anoxic and an aerobic tank) (see para. 0017, fig. 1).


Regarding Claim 10:
	The claims of the patent, as modified, disclose the method according to claim 9, characterized in that, a nano-aeration tank (2) (aeration tank) (see claims 5 and 7) is built to connect with the multi-stage inflow constructed wetland (3) and the A/O tank (1) in sequence, 20the supernatant in the A/O tank (1) is transported to the nano-aeration tank (2) and is treated in an aerobic environment in the nano-aeration tank (2), thereafter the supernatant is fed to the multi-stage inflow constructed wetland (3), where the supernatant from the nano-aeration tank (2) is mixed with the 4introduced basin water and is purified (see claim 1).

Claims 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/770,837 in view of Liu et al (CN 102092855, English machine translation provided:

Regarding Claim 1:

	The claims of the application do not disclose water distribution pipes (4) are buried at different height levels in the filler layers for multi-stage inflow, so that the received basin water is allowed to flow through each layer of fillers to degrade or remove the pollutants.
	Liu teaches a multi-stage inflow constructed wetland wherein water distribution pipes  are buried at different height levels (main water inlet pipe and middle layer water inlet pipe) (see para. 0008, fig. 1) in the filler layers for multi-stage inflow, so that the received basin water is allowed to flow through each layer of fillers to degrade or remove the pollutants.
	The application and Liu are analogous inventions in the art of wetland based water treatment. It would have been obvious to one skilled in the art at the time of invention to add water distribution pipes at different heights in the filler layers of the patent, as disclosed by Liu because feeding water at different heights improves the dissolved oxygen conditions ff the water (see Liu para. 0020) and reduces the area needed for the wetland (see Liu para. 0023).

Regarding Claim 2:
	The claims of the co-pending application disclose the device according to claim 1, characterized in that, 10the multi-stage inflow constructed wetland (3) is provided with four layers of fillers from top to bottom: the first layer of filler (31) is a mixed filler of soil and functional biochar, the mixing weight ratio is 3:(6-8), preferably the particle size of the filler is 

Regarding Claims 3, 8, 9, and 10: 
	Claim 3 is disclosed by claim 7. Claim 8 is disclosed by 10. Claim 9 is disclosed by claim 10 (the addition of an anaerobic tank is not excluded from the claims). Claim 10 is disclosed by claim 10. 

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Liu et al (CN 102092855, English machine translation provided).

Regarding Claim 1:
	Liu teaches the device for controlling pollutants in metal mine water resources cycling utilization, wherein, the device includes a multi-stage inflow constructed wetland (3), in which one or more layers of the filler are laid, and 5water distribution pipes (4) are buried at different height levels in the filler layers for multi-stage inflow (main water inlet pipe 2 and middle layer water inlet pipe 4) (see para. 0034, fig. ), so that the received basin water is allowed to flow through each layer of fillers to degrade or remove the pollutants.

Regarding Claim 7:
	Liu teaches the device according to claim 1, characterized in that, wetland plants (6), preferably Siberian iris and canna, are planted in the multi-stage inflow constructed wetland (3) (see fig. 1); 15rhamnolipid or (poly)aspartic acid or a combination thereof, preferably the combination of rhamnolipid and aspartic acid, is added in the multi-stage inflow constructed wetland (3) during the growth process of wetland plants (6). Adding rhamnolipid or . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN 102092855, English machine translation provided).

Regarding Claim 8:
	Liu teaches the method for controlling pollutants by using the control device according to claim 1, wherein the method includes: providing the multi-stage inflow constructed wetland (3) at a set distance from basin revetment (any distance is a set distance), 3feeding basin water into the multi-stage inflow constructed wetland (3), and also into one or more layers of fillers laid in the multi-stage inflow constructed wetland (3) through the water distribution pipe (4) buried at different height levels to degrade or remove the pollutants (waste water enters the constructed wetland system) (see para. 0041).
	Liu does not teach that the pollutants are in metal mine water resources cycling utilization. However, it would have been obvious to one skilled in the art to treat pollutants in metal mine water resources cycling utilization because through routine experimentation one skilled in the art would have found appropriate sources of waste for a known treatment system. The use of a known technique to improve similar devices (methods or products)
in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550
U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN 102092855, English machine translation provided) as applied to claim 1 above, and further in view of Vandervelde et al (USPN 4,997,568).

Regarding Claim 6:
	Liu teaches the device acceding to claim 1.
	Liu does not disclose a plurality of airway tubes with vent holes on the wall longitudinally inserted in the multi stage inflow constructed wetland. 
	Vandervelde teaches a multi-stage inflow constructed wetland comprising a plurality of airway tubes with vent holes on the wall longitudinally inserted in the multi stage inflow constructed wetland (gas escape ports 23 and optional air injection 24) (see col. 3 lines 32-34, fig, 1).
	Liu and Vandervelde are analogous inventions in the art of wetland based water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the plurality of airway tubes of Vandervelde to the wetland of Liu because it is the simple addition of a known feature to a known system, obviously resulting in aeration with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Claim 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 205011591, English machine translation provided) in view of Liu (CN 102092855, English machine translation provided).

Regarding Claim 1:
	Wang teaches the device for controlling pollutants in metal mine water resources cycling utilization, wherein, the device includes a multi-stage inflow constructed wetland (3), in which one or more layers of the filler are laid (layers of the wetland) (see para. 0011)
	Wang does not disclose 5water distribution pipes (4) are buried at different height levels in the filler layers for multi-stage inflow, so that the received basin water is allowed to flow through each layer of fillers to degrade or remove the pollutants.
	Liu teaches a multi-stage inflow constructed wetland wherein water distribution pipes  are buried at different height levels (main water inlet pipe and middle layer water inlet pipe) (see para. 0008, fig. 1) in the filler layers for multi-stage inflow, so that the received basin water is allowed to flow through each layer of fillers to degrade or remove the pollutants.
	Wang and Liu are analogous inventions in the art of wetland based water treatment. It would have been obvious to one skilled in the art at the time of invention to add water distribution pipes at different heights in the filler layers of Wang, as disclosed by Liu because feeding water at different heights improves the dissolved oxygen conditions in the water (see Liu para. 0020) and reduces the area needed for the wetland (see Liu para. 0023).

Regarding Claim 8:

	The combination does not teach that the pollutants are in metal mine water resources cycling utilization. However, it would have been obvious to one skilled in the art to treat pollutants in metal mine water resources cycling utilization because through routine experimentation one skilled in the art would have found appropriate sources of waste for a known treatment system. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550
U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.). 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 205011591, English machine translation provided) in view of Liu (CN 102092855, English machine translation provided) in view of Williams (US 2009/0250393).

Regarding Claim 9:
	Wang, as modified, teaches the method according to claim 8, characterized in that, the method further includes: providing an A/O tank (1) (A/O pools) connected in sequence with the 
	The combination does not teach adding aquatic plants to the anoxic tank. 
	Williams teaches digesting aquatic plant biomass in a reactor (see para. 0042).
	Wang, Liu, and Williams are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art to add the aquatic plant biomass to the anoxic tank of Wang, as disclosed by Williams because it reduces transportation costs to remove the aquatic plants (see Williams para. 0042) and because it is the simple addition of a known treatment step to a known method, obviously resulting in the digestion of aquatic plants, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Regarding Claim 10:
	Wang, as previously modified, teaches the method according to claim 9, characterized in that, a nano-aeration tank (2) (pre-aeration tank) (see Wang para. 0013) is built to connect with the multi-stage inflow constructed wetland (3) and the A/O tank (1) in sequence, 20the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/19/2022